

REVOLVING LOAN AGREEMENT


THIS REVOLVING LOAN AGREEMENT (this “Loan Agreement”) is made this   6th day of
June, 2008, by and among Dancing Bear Investments, Inc., a Florida corporation
(the “Lender”), theglobe.com, inc., a Delaware corporation (the “Borrower”); and
Chips & Bits, Inc., a Vermont corporation (“Chips”), Strategy Plus, Inc., a
Vermont corporation (“Strategy”), tglo.com, inc., a Delaware corporation
(“tglo”), Tralliance Partners International, Corp., a Delaware corporation
(“TPI”), Tralliance Corporation, a New York corporation (“Tralliance”) and
Direct Partner Telecom, Inc., a Florida corporation (“Direct” and together with
Chips, Strategy, tglo, TPI and Tralliance, the “Guarantors” and each a
“Guarantor,” and together with the Borrower, the “Grantors”).


WITNESSETH:


WHEREAS, the Lender is willing to make a revolving loan to Borrower in an amount
of up to $500,000 (the “Loan”) on the terms and conditions and on the security
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual promises, conditions,
representations and warranties hereinafter set forth and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS


Section I.1 Definitions


As used in this Loan Agreement, the Exhibits and Schedules attached hereto, if
any, and any Loan Document executed incidental thereto, the following terms
shall have the following meanings unless the context otherwise requires:


“Agreement” shall mean this Loan Agreement, as the same may be amended,
supplemented or otherwise modified from time to time by an agreement in writing
signed by the Borrower and the Lender.


“Closing Date” shall mean the date on which the Loan Agreement and all related
documents have been executed.


“Collateral” shall have the meaning set forth in the Security Agreement attached
hereto as Exhibit “B”.

1

--------------------------------------------------------------------------------




“Future Advance” shall have the meaning set forth in Section 2.2 hereof.


“Generally Accepted Accounting Principles” or “GAAP” shall mean those principles
of accounting set forth in Opinions of the Financial Accounting Standards Board
of the American Institute of Public Accountants or which have other substantial
authoritative support and are applicable in the circumstances as of the date of
any report required herein or as of the date of an application of such
principles as required herein.


“Initial Advance” shall have the meaning set forth in Section 2.2 hereof.


“Loan” shall mean the credit facility described in Section 2.1 hereof.


“Loan Documents” shall mean this Agreement, the Note, the Security Agreement,
the Unconditional Guaranty Agreement, the UCC-1 Financing Statements, and all
other documents, agreements, instruments or certificates delivered to the Lender
in connection with the Loan (whether at, prior to or after the Closing Date).


“Maturity Date” shall mean June 6, 2009.


“Note” shall mean the instrument of even date herewith from the Borrower
evidencing the indebtedness to the Lender created by the Loan in the amount of
up to FIVE HUNDRED THOUSAND DOLLARS ($500,000.00).


“Permitted Liens” shall have the meaning set forth in Security Agreement.


“Person” shall mean any corporation, business entity, natural person, firm,
joint venture, partnership, trust, unincorporated organization, association,
government, or any department or agency of any government.


“Security Agreement” shall have the meaning set forth in Section 3.1 hereof.


“Security Documents” shall have the meaning set forth in Section 3.3 hereof.


ARTICLE II


AMOUNT AND TERMS OF LOAN


Section 2.1 Revolving Line of Credit Loan


Subject to the terms and conditions set forth herein (including, the discretion
of the Lender with regard to Future Advances), the Lender agrees to make
available to the Borrower a revolving line of credit loan (the “Loan”) in an
amount not to exceed the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000.00). The
Borrower will execute and deliver to the Lender the Note bearing interest at TEN
percent (10%) per annum calculated on the basis of the actual number of days in
the year for the actual number of days in the applicable period. The entire
unpaid principal balance then outstanding plus accrued and unpaid interest, if
any, shall mature and be due and payable on the Maturity Date, at which time the
Loan shall be reviewed by the Lender and renewed, modified or terminated in the
Lender's sole and absolute discretion.

2

--------------------------------------------------------------------------------




Subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow at any time while the Note is outstanding, but at no time
shall the aggregate principal amount outstanding be greater than FIVE HUNDRED
THOUSAND DOLLARS ($500,000.00). Furthermore, at no time will the Borrower reduce
the principal balance under the Note to less than ONE THOUSAND DOLLARS
($1,000.00) unless the Borrower intends to pay the Note in full. All advances
must be supported by a Certificate and Loan Advance Request in the form attached
hereto as Exhibit “A.”


Section 2.2 Initial and Future Advances under the Loan


The Lender shall fund to the Borrower [One Hundred Thousand Dollars ($100,000)]
on the Closing Date (the “Initial Advance”). All or part of the [Four Hundred
Thousand Dollar ($400,000)] balance of the Loan may be drawn down from time to
time during the term of this Agreement only upon Lender’s receipt of a
Certificate and Loan Advance Request, and then solely in the discretion of the
Lender. Any such amounts which Lender shall in its discretion elect to fund,
shall be referred to herein as a “Future Advance”.


Section 2.3 Prepayment of Loan


The Note may be prepaid in whole or in part without penalty. Any voluntary or
mandatory partial prepayment shall be applied first to any accrued and unpaid
interest and the balance (if any) in reduction of the principal amount
outstanding.


Section 2.4 Intent Not to Commit Usury


The Borrower does not intend or expect to pay, nor does the Lender intend or
expect to charge, accept or collect, any interest under the Note, this Agreement
or any other instrument executed in connection herewith greater than the maximum
legal rate of interest which may be charged under applicable law. Should any
event result in the computation or earning of interest in excess of such maximum
legal rate, any and all such excess shall be refunded to the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, the Note,
or any other instrument delivered in connection herewith, the amount of interest
due under the terms of this Agreement, the Note or any other instrument shall in
no event exceed the maximum amount of interest permitted to be charged by law.


Section 2.5 Use of Proceeds


The proceeds of the Loan will be disbursed to the Borrower to be used solely for
working capital purposes.

3

--------------------------------------------------------------------------------



ARTICLE III


SECURITY AND GUARANTY


Section 3.1 Security Interest


As security for the full and timely payment of the principal and interest under
the Note, and for any and all other indebtedness or liability of the Borrower to
the Lender pursuant to the Loan Documents, whether now existing or hereafter
arising, the Borrower, together with the Guarantors, shall duly execute and
deliver to the Lender a security agreement in the form attached hereto as
Exhibit “B” (the “Security Agreement”) pursuant to which they will grant to
Lender a security interest in the Collateral.


Section 3.2 Guarantees


The Guarantors shall duly execute and deliver to the Lender their absolute,
unconditional, continuing and unlimited guarantee, in the form attached hereto
as Exhibit “C”, whereby each Guarantor, jointly and severally, if more than one,
guarantees the Borrower's obligations hereunder and under the Note, as well as
any other liability of the Borrower to the Lender.


Section 3.3 Security Documents


The Borrower and the Guarantors, shall execute and deliver to the Lender, in
form and substance satisfactory to the Lender and its Counsel, any and all
additional security agreements, financing statements, guarantees and any other
documents relating to any security as the Lender shall require from time to time
(all herein referred to collectively as the “Security Documents”).


ARTICLE IV


BORROWER'S REPRESENTATIONS AND WARRANTIES


To induce the Lender to enter into this Agreement, the Borrower and each
Guarantor, as applicable, make the following representations and warranties
which shall be deemed to be continuing representations and warranties so long as
the Note or other indebtedness of the Borrower to the Lender remains unpaid:
 
Section 4.1 Organization, Good Standing and Qualification. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each Guarantor is duly organized, validly existing and
in good standing under the laws of its state of organization. The Borrower and
each Guarantor is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business or properties. 
 
Section 4.2 Authorization. All corporate action on the part of the Borrower and
Guarantors, their officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Note, the Security
Agreement, the Guaranty and the performance of all obligations of the Borrower
and Guarantors hereunder and thereunder have been taken on or prior to the date
hereof.

4

--------------------------------------------------------------------------------


 
Section 4.3 Public Reports. The Borrower is current in its filing obligations
under the Securities Act of 1934, as amended (the “1934 Act”), including without
limitation as to its filings of Annual Reports on Form 10-K (or 10-KSB, as
applicable) and Quarterly Reports on Form 10-Q (or 10-QSB, as applicable)
(collectively, the “Public Reports”). The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The financial statements included within
the Public Reports for the fiscal year ended December 31, 2006, and for the
fiscal year ended December 31, 2007 (the “Financial Statements”), have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated. The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Borrower as of the dates, and for the periods,
indicated therein.
 
Section 4.6 Compliance With Laws. Neither the Borrower nor any Guarantor has
violated any law or any governmental regulation or requirement which violation
has had or would reasonably be expected to have a material adverse effect on its
business or prospects, and neither the Borrower nor any Guarantor has received
written notice of any such violation.
 
Section 4.7 Violations. The consummation of the transactions contemplated by
this Agreement and all other documents and instruments required to be delivered
in connection herewith and therewith, including without limitation, the Security
Agreement, the Guaranty and the Note, will not result in or constitute any of
the following: (a) a violation of any provision of the certificate of
incorporation, bylaws or other governing documents of the Borrower or any
Guarantor; (b) a violation of any provisions of any applicable law or of any
writ or decree of any court or governmental instrumentality; (c) a default or an
event that, with notice or lapse of time or both, would be a default, breach, or
violation of a lease, license, promissory note, conditional sales contract,
commitment, indenture, mortgage, deed of trust, or other agreement, instrument,
or arrangement to which the Borrower or any Guarantor is a party or by which the
Borrower, any Guarantor or their property is bound; (d) an event that would
permit any party to terminate any agreement or to accelerate the maturity of any
indebtedness or other obligation of the Borrower or any Guarantor; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Borrower or any Guarantor.
 
Section 4.8 Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Borrower or any Guarantor or the consummation by the
Borrower or any Guarantor of the transactions provided for herein and therein.

5

--------------------------------------------------------------------------------




ARTICLE V


BORROWER'S AFFIRMATIVE COVENANTS


The Borrower, and each Guarantor, as applicable, covenants and agrees that until
the Note, together with interest and all other indebtedness to the Lender under
the terms of this Agreement, are paid in full, unless specifically waived by the
Lender in writing:


Section 5.1 Corporate Existence and Qualification


The Borrower and each Guarantor shall do, or cause to be done, all things
necessary to preserve, renew and keep in full force and effect their corporate
existence.


Section 5.2 Financial Statements


The Borrower shall keep its books of account in accordance with GAAP and shall
furnish to the Lender within ninety (90) days after the close of its fiscal year
a balance sheet as of the close of such year, a profit and loss statement and
statements of income, retained earnings and reconciliation of surplus for such
year. Such statements shall be prepared by an independent certified public
accountant acceptable to the Lender and in the form of a financial statement
review. Such statements shall also be certified by the Chief Financial Officer
of Borrower. Within forty-five (45) days after each second quarter, the Borrower
shall furnish to the Lender a balance sheet, income statement and reconciliation
of surplus for such six month period certified by the Chief Financial Officer of
the Borrower. The Borrower and each Guarantor also, with reasonable promptness,
shall furnish to the Lender copies of their respective tax returns and such
other data as the Lender may request.


Section 5.3 Taxes and Claims


The Borrower and each Guarantor shall properly pay and discharge all taxes,
assessments and governmental charges upon or against the Borrower, the Guarantor
or their assets, including payroll taxes, prior to the date on which penalties
attach thereto.


Section 5.4 Insurance


The Borrower and each Guarantor shall: (i) keep its properties adequately
insured at all times with insurance carriers acceptable to the Lender against
loss or damage by fire and other hazards; (ii) maintain adequate insurance at
all times with responsible insurance carriers against liability on account of
damaged persons and property and under all applicable worker's compensation
laws; and (iii) maintain adequate insurance covering such other risks as the
Lender may request.

6

--------------------------------------------------------------------------------



Section 5.5 Books and Reserves


The Borrower and each Guarantor shall: (a) maintain at all times true and
complete books, records and accounts in which true and correct entries shall be
made of its transactions in accordance with GAAP consistently applied and
consistent with those applied in the preparation of the financial statements
referred to in Section 5.2; and (b) by means of appropriate quarterly entries
reflected in its accounts and in all financial statements furnished pursuant to
Section 5.2, proper liabilities and reserves for all taxes and proper reserves
for depreciation, renewal and replacement, obsolescence and amortization of its
properties and bad debts, all in accordance with GAAP consistently applied as
above.


Section 5.6 Inspection by the Lender; Audits


The Borrower and each Guarantor shall allow any representative of the Lender to
visit and inspect any of the properties of the Borrower and each Guarantor, to
examine and audit the books of account and other records and files of the
Borrower and each Guarantor, to make copies thereof and to discuss the affairs,
business, finances and accounts of the Borrower and each Guarantor with their
officers and employees, all at such reasonable times and as often as the Lender
may request.


Section 5.7 Litigation


The Borrower and each Guarantor will promptly notify the Lender upon the
commencement of any action, suit, claim, counterclaim or proceeding against or
investigation of the Borrower or such Guarantor where the damage claim is in
excess of $25,000 or where the litigation may materially adversely affect the
Borrower's or such Guarantor’s business.


Section 5.8 Assessments


The Borrower and each Guarantor shall promptly notify the Lender in writing of
any material assessment by any taxing authority for unpaid taxes as soon as the
Borrower or such Guarantor has knowledge thereof and shall supply the Lender
with copies of all notices from the Internal Revenue Service or any other taxing
authority.


Section 5.9 Change of Name, Principal Place of Business, Etc.


The Borrower and each Guarantor shall notify the Lender immediately of any
change in the name of the Borrower or such Guarantor, the principal place of
business of the Borrower or such Guarantor, the office where the books and
records of the Borrower or such Guarantor are kept or any change in the
registered agent of the Borrower or such Guarantor for the purpose or service of
process.

7

--------------------------------------------------------------------------------



ARTICLE VI


BORROWER'S NEGATIVE COVENANTS


The Borrower and each Guarantor, as applicable, covenants and agrees that from
the date hereof and until payment in full of the principal of and interest on
the Note, and all other indebtedness to the Lender under this Agreement, unless
the Lender shall otherwise consent in writing, it will not, either directly or
indirectly, do the following:


Section 6.1 Merger, Sale of Assets, Dissolution, Etc.


The Borrower and the Guarantors will not enter into any transaction of merger or
consolidation, or transfer, sell, assign, lease or otherwise dispose of (other
than sales of products and services in the ordinary course of business) all or a
substantial part of its properties or assets without prior consent of the
Lender.


Section 6.2 Change of Fiscal Year, Etc.


The Borrower and the Guarantors shall not change their fiscal year nor will the
Borrower or any Guarantor amend in any respect its Certificate of Incorporation
or Bylaws from those in existence on the date of this Agreement or change its
accounting methods or practices, its depreciation or amortization policy or
rates, except as required to comply with law or with Generally Accepted
Accounting Principles.


ARTICLE VII


DEFAULTS AND REMEDIES


Section 7.1 Defaults


The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrower hereunder:


(a) the failure of the Borrower to pay when due any of the Obligations under the
Note;


(b) the failure of the Borrower or any Guarantor to perform, keep or observe any
of the covenants, conditions, promises, agreements or obligations of such party
under this Agreement or any of the Loan Documents, after notice thereof and a
fifteen day opportunity to cure (without such cure);


(c) the making or furnishing by the Borrower or any Guarantor to Lender of any
representation or warranty within this Agreement or the other Loan Documents or
in connection with any Certificate relating to a Future Advance, which is untrue
or misleading in any material respect, after notice thereof and a fifteen day
opportunity to cure such misstatement (without such cure);

8

--------------------------------------------------------------------------------




(d) the creation (whether voluntary or involuntary) of, or any attempt by the
Borrower or any Guarantor to create, any lien or other encumbrance upon any of
the Collateral, other than the Permitted Liens, or the making or any attempt to
make any levy, seizure or attachment thereof;


(e) the commencement of any proceedings in bankruptcy by or against the Borrower
or any Guarantor or for the liquidation or reorganization of the Borrower or any
Guarantor, or alleging that such Borrower or Guarantor is insolvent or unable to
pay its debts as they mature, or for the readjustment or arrangement of the
Borrower's or any Guarantor’s debts, whether under the United States Bankruptcy
Code or under any other law, whether state or federal, now or hereafter existing
for the relief of debtors, or the commencement of any analogous statutory or
non-statutory proceedings involving the Borrower or any Guarantor; provided,
however, that if such commencement of proceedings against the Borrower or any
Guarantor is involuntary, such action shall not constitute an Event of Default
unless such proceedings are not dismissed within sixty (60) days after the
commencement of such proceedings;


(f) the appointment of a receiver or trustee for the Borrower or any Guarantor,
for any of the Collateral or for any substantial part of the Borrower's or any
Guarantor’s assets or the institution of any proceedings for the dissolution, or
the full or partial liquidation, or the merger or consolidation, of the Borrower
or any Guarantor which is a corporation, limited liability company or a
partnership; provided, however, that if such appointment or commencement of
proceedings against the Borrower or any Guarantor is involuntary, such action
shall not constitute an Event of Default unless such appointment is not revoked
or such proceedings are not dismissed within sixty (60) days after the
commencement of such proceedings; and


(g) the entry of any judgment or order against the Borrower or any Guarantor
which remains unsatisfied or undischarged and in effect for thirty (30) days
after such entry without a stay of enforcement or execution;


Section 7.2 Action for Enforcement


Upon the occurrence of an Event of Default, the Lender may proceed to protect
and enforce its rights or remedies either by suit in equity or by action at law,
or both, whether for the specific performance of any covenant, agreement or
other provision contained herein, in the Note, or in any document or instrument
delivered in connection with or pursuant to this Agreement, or to enforce the
payment of the Note or any other legal or equitable right or remedy.


Section 7.3 Suit Against the Guarantors


Upon the occurrence of an Event of Default, the Lender may proceed directly
against any Guarantor with or without exercising its rights against the Borrower
and obtain judgment against such Guarantor. The liability of any Guarantor shall
be joint and several, if more than one Guarantor.

9

--------------------------------------------------------------------------------




Section 7.4 Rights and Remedies Cumulative


No right or remedy herein conferred upon the Lender is intended to be exclusive
of any other right or remedy contained herein, in the Note, Security Documents
or in any instrument or document delivered in connection with or pursuant to
this Agreement, and every such right or remedy shall be cumulative and shall be
in addition to every other such right or remedy contained herein and therein or
now or hereafter existing at law or in equity or by statute or otherwise. In the
event of any conflict among the Loan Documents as to the notice required before
resort to any remedy, the shortest notice provision shall control all others
with respect to the remedy in question (for purposes of this Section only,
“without notice” shall be deemed a notice provision).


Section 7.5 Rights and Remedies Not Waived


No course of dealing between the Lender and any party hereto, or any failure or
delay on the part of the Lender in exercising any rights or remedies hereunder
shall operate as a waiver of any rights or remedies of the Lender and no single
or partial exercise of any rights or remedies hereunder shall operate as a
waiver or preclude the exercise of any other rights or remedies hereunder.


ARTICLE VIII


FEES AND PAYMENTS


Section 8.1 Costs, Taxes and Attorneys' Fees


Whether or not the closing is effectuated and the transactions contemplated
hereby shall be consummated, the Borrower and the Guarantors agree: (a) to pay
all out-of-pocket costs, expenses, disbursements and fees incurred by the Lender
in connection with the preparation, execution and delivery of any amendment,
supplement or modification to, any of the Loan Documents and any other documents
prepared in connection herewith, (b) to pay or reimburse the Lender for all its
out-of-pocket (i.e., non-overhead) costs and expenses incurred in connection
with the administration, audit and/or enforcement or preservation of any rights
under the Loan Documents and any such other documents; and (c) to indemnify and
hold the Lender harmless from any and all recording and filing fees (including
all intangible and documentary stamp taxes) and any and all liabilities with
respect to, or resulting from, any delay in paying stamp, excise, documentary
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the origination, administration, audit, execution and
delivery of, or consummation of, any of the transactions contemplated by, or any
amendment, supplement or modification to, or any waiver or consent under or in
respect of, the Loan Documents and any such other document. The agreements
contained in this Section shall survive repayment of the Note and all other
amounts payable hereunder or under the other Loan Documents. Furthermore, the
Borrower and the Guarantors shall be liable for post-closing collection
expenses, including, but not limited to, expenses related to the repossession,
storage or sale of the Collateral and to the collection of obligations of the
Borrower hereunder, including reasonable attorneys' fees, including appellate
proceedings, post-judgment proceedings and bankruptcy proceedings.

10

--------------------------------------------------------------------------------




ARTICLE IX


MISCELLANEOUS


Section 9.1 Notices


All notices, requests, consents and other communications hereunder to any party,
shall be deemed to be sufficient if in writing and contained (i) delivered in
person, (ii) delivered and received by facsimile or telecopier, if a
confirmatory mailing in accordance herewith is also made, (iii) duly sent by
first class, registered or certified mail return receipt requested and postage
prepaid or (iv) duly sent by overnight delivery service, addressed to such party
at the address set forth below (or at such other addresses as shall be specified
by like notice):


To the Borrower:
theglobe.com, inc.
and Guarantors
110 E. Broward Boulevard, Suite 1400
 
Fort Lauderdale, FL 33301
 
Attn: Edward A. Cespedes
   
with a copy to:
Donald “Rocky” E. Thompson, II, Esq.
 
Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.
 
200 E. Las Olas Boulevard, Suite 2100
 
Fort Lauderdale, FL 33301
   
To the Lender:
Dancing Bear Investments, Inc.
 
110 E. Broward Boulevard, Suite 1400
 
Fort Lauderdale, FL 33301
 
Attn: Michael S. Egan
   
with a copy to:
William J. Gross, Esq.
 
Tripp Scott, P.A.
 
110 S.E. 6th Street
 
Fort Lauderdale, FL 33301


11

--------------------------------------------------------------------------------




All such notices and communications shall be deemed to have been received when
personally delivered or mailed to the foregoing persons at the addresses set
forth above; provided, however, that the time period in which a response to any
such notice must be given shall commence on the date of receipt thereof;
provided, further, that rejection or other refusal to accept or inability to
deliver because of changed address for which no notice has been received shall
also constitute receipt.


Section 9.2 Further Assurances


At any time and from time to time, upon the Lender's request and at the expense
of the Borrower, the Borrower and each Guarantor will promptly (and in no event
within more than 10 days) execute and deliver any and all further instruments
and documents and take such further action as the Lender may deem reasonable to
effect the purposes of this Agreement and/or any of the other Loan Documents.


Section 9.3 Survival of Representations and Warranties


All representations and warranties made hereunder, in the other Loan Documents
or in any document, certificate or statement delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement, the Note, and the other Loan Documents.


Section 9.4 Attorneys' Fees


Any and all references to the payment of attorneys' fees and disbursements
herein or in any of the other Loan Documents shall include those incurred
before, during and after litigation, whether in negotiating, drafting, closing,
attempting collection without litigation, investigating and litigating in all
trial and appellate levels, as well as those incurred in any bankruptcy
proceedings and post-judgment proceedings. Attorneys' fees includes fees of
paraprofessionals such as paralegals and investigators, administrative costs and
all other charges whatsoever billed by Counsel to the Lender.


Section 9.5 Severability


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12

--------------------------------------------------------------------------------



Section 9.6 Conflict


If the terms and provisions of any of the other Loan Documents should conflict
with any of the terms and provisions of this Agreement, the terms and provisions
of this Agreement shall be interpreted as being paramount, superior and
controlling.


Section 9.7 Jurisdiction and Venue


Each of the parties irrevocably and unconditionally: (a) agrees that any suit,
action or other legal proceeding arising out of or relating to this Agreement
may, and to the extent permitted by the courts of the State of Florida shall be
brought in the courts of record of the State of Florida in Broward County or the
District Court of the United States, Southern District of Florida; (b) consents
to the jurisdiction of each such court in any such suit, action or proceeding;
(c) waives any objection which it may have to the laying of venue of any such
suit, action or proceeding in any of such court; and (d) agrees that service of
any court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in the State of Florida.


Section 9.8 Amendments


The provisions of this Agreement may not be amended, supplemented, waived or
changed orally, but only by a writing signed by the party as to whom enforcement
of any such amendment, supplement, waiver or modification is sought and making
specific reference to this Agreement.


Section 9.9 Waivers


The Borrower and the Guarantors waive presentment, demand, protest, notice of
default, nonpayment, partial payments and all other notices and formalities
relating to this Agreement other than notices specifically required hereunder.
The Borrower and the Guarantors consent to and waive notice of the granting of
indulgences or extensions of time of payment, the taking or releasing of
security, the addition or release of persons primarily or secondarily liable on
or with respect to liabilities of the Borrower or any Guarantor to the Lender,
all in such manner and at such time or times as the Lender may deem advisable.
No act or omission of the Lender shall in any way impair or affect any of the
indebtedness or liabilities of the Borrower or any Guarantor to the Lender or
rights of the Lender in any security. No delay by the Lender to exercise any
right, power or remedy hereunder or under any Security Documents, and no
indulgence given to the Borrower or any Guarantor in case of any default, shall
impair any such right, power or remedy or be construed as having created a
course of dealing or performance contrary to the specific provisions of this
Agreement or as a waiver of any default by the Borrower or any Guarantor or any
acquiescence therein or as a violation of any of the terms or provisions of this
Agreement.

13

--------------------------------------------------------------------------------



Section 9.10 Governing Law; Benefit


This Agreement and all rights hereunder shall be governed by the laws of the
State of Florida and of the United States.


Section 9.11 WAIVER OF JURY TRIAL


THE PARTIES HERETO DO HEREBY MUTUALLY AND WILLINGLY WAIVE THE RIGHT TO A TRIAL
BY JURY OF ANY AND ALL CLAIMS MADE AMONG THEM WHETHER NOW EXISTING OR ARISING IN
THE FUTURE, INCLUDING WITHOUT LIMITATION, ANY AND ALL CLAIMS, DEFENSES,
COUNTERCLAIMS, CROSSCLAIMS, THIRD PARTY CLAIMS AND INTERVENOR'S CLAIMS WHETHER
ARISING FROM OR RELATED TO THE NEGOTIATION, EXECUTION AND PERFORMANCE OF THE
TRANSACTION TO WHICH THIS LOAN AGREEMENT RELATES.


[SIGNATURES ARE ON THE FOLLOWING PAGES]

14

--------------------------------------------------------------------------------





LENDER:         DANCING BEAR INVESTMENTS, INC.        
By:
/s/ Michael S. Egan
   
Michael S. Egan, President
        BORROWER:         theglobe.com, inc.        
By:
/s/ Edward A. Cespedes
   
Edward A. Cespedes, President
        GUARANTORS:         Chips & Bits, Inc.        
By:
/s/ Edward A. Cespedes
   
Edward A. Cespedes, President
        Strategy Plus, Inc.        
By:
/s/ Edward A. Cespedes
   
Edward A. Cespedes, President
        tglo.com, inc.        
By:
/s/ Edward A. Cespedes
   
Edward A. Cespedes, President
        Tralliance Partners International, Corp.        
By:
/s/ Edward A. Cespedes
   
Edward A. Cespedes, President
        Tralliance Corporation        
By:
/s/ Edward A. Cespedes
   
Edward A. Cespedes, President
        Direct Partner Telecom, Inc.        
By:
/s/ Edward A. Cespedes
   
Edward A. Cespedes, President
 


15

--------------------------------------------------------------------------------



EXHIBIT “A”


CERTIFICATE AND LOAN ADVANCE REQUEST


DATE: ____________, 2008


Dear Sir:


Pursuant to Section 2.1 of the Revolving Loan Agreement between Dancing Bear
Investments, Inc. (the “Lender”) and theglobe.com, inc. (the “Borrower”), dated
June 6, 2008, the undersigned, being the President of the Borrower, applies for
an advance of $ ____________ to be credited to the account of theglobe.com, inc.
and certifies that:



1.
No Event of Default as defined in the Loan Agreement




 
2.
The advance applied for hereunder plus the present principal balance of the Loan
does not exceed $500,000.



theglobe.com, inc.
         
By: ________________________
 


16

--------------------------------------------------------------------------------



WORKSHEET


Maximum Principal Balance
$ ____________
Less: Outstanding Principal Balance
(____________)
   
Gross Available Loan Advance
$ ____________
   
Total Principal Outstanding
 
After this Advance
$ ____________


17

--------------------------------------------------------------------------------



EXHIBIT “B”


SECURITY AGREEMENT

18

--------------------------------------------------------------------------------



EXHIBIT “C”


UNCONDITIONAL GUARANTY AGREEMENT

19

--------------------------------------------------------------------------------


 